UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-6380



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAMES CLAUDE BAILEY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Raymond A. Jackson,
District Judge. (CR-00-21; CA-02-93-4)


Submitted:   July 18, 2005                 Decided:   August 10, 2005


Before LUTTIG and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


James Claude Bailey, Appellant Pro Se.       Michael R. Smythers,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           James Claude Bailey seeks to appeal the district court’s

order denying relief on his motion filed pursuant to Fed. R. Civ.

P. 60(b), seeking reconsideration of the denial of his 28 U.S.C.

§ 2255 (2000) motion.     Because Bailey’s motion did not assert a

defect in the collateral review process itself, but rather reargued

the merits of his § 2255 motion based on new case law, the motion

was properly characterized a successive § 2255 motion under our

decision in United States v. Winestock, 340 F.3d 200, 207 (4th Cir.

2003).   To appeal an order denying a Rule 60(b) motion in a habeas

action, Bailey must establish entitlement to a certificate of

appealability.   See Reid v. Angelone, 369 F.3d 363, 368 (4th Cir.

2004).

           A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”             28

U.S.C. § 2253(c)(2) (2000).     A prisoner satisfies this standard by

demonstrating    that   reasonable   jurists      would   find    that   his

constitutional   claims   are   debatable   and    that   any    dispositive

procedural rulings by the district court are also debatable or

wrong.   See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).        We have independently reviewed the

record and conclude that Bailey has not made the requisite showing.




                                 - 2 -
Accordingly, we deny a certificate of appealability and dismiss the

appeal.

          To the extent that Bailey’s notice of appeal and informal

brief could be construed as a motion for authorization to file a

successive   §   2255   motion,   we   deny   such   authorization.   See

Winestock, 340 F.3d at 208.       We further deny Bailey’s motion for

leave to proceed in forma pauperis, motions to appoint CJA counsel,

and motion for release.    We deny as moot his motion to expedite the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                DISMISSED




                                  - 3 -